Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-13, 18, 21-22 and 24-30 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “communicating, by the first PLC device, in a first intermediate slot in the first subband to allocate a set of subbands for communicating with a second PLC device”, “transmitting, by the first PLC device to the second PLC device, a poll request in the first subband based on the allocated set of subbands during a poll-based contentions free period (CFP) slot; and receiving, by the first PLC device from the second PLC device, a data packet in the second subband based on the allocated set of subbands during the poll-based CFP slot”.  


The closest prior art to Chow (Pub. No.: US 20070058661 A1) teaches transmitting, by the first PLC device to the second PLC device, a poll request (polling one station-at-a-time as shown in FIG. 2.  A polling frame (e.g., polling frame 202) is sent for the first station.  Para. 11, FIGS. 1, 2) during a poll-based contentions free (Repetition interval (e.g., repetition interval 200 (contention free repetition interval)), Para. 11, FIGS. 1, 2).  
Chow teaches receiving, by the first PLC device from the second PLC device, a data packet during the poll-based CFP slot (the first station responds with an "ACK" frame (e.g., ACK frame 203). The ACK frame may include data from the first station.  Para. 11, FIGS. 1, 2).  
Chow fail to teach “communicating, by the first PLC device, in a first intermediate slot in the first subband to allocate a set of subbands for communicating with a second PLC device”, “a poll request in the first subband based on the allocated set of subbands during a poll-based contentions free period (CFP) slot”, “a data packet in the second subband based on the allocated set of subbands during the poll-based CFP slot”, among other limitations.  


The closest prior art to Gong et al. (Pub. No.: US 20110268094 A1) teaches communicating to allocate a set of subbands for communicating with a second device (a RTX TXOP duration as indicated by a first network allocation vector (NAV) 706, Para. 50, FIGS. 1, 7.  A CTX TXOP duration as indicated by a second NAV 708, Para. 51, FIGS. 1, 7).  
Gong teaches transmitting, by the first device to the second device, a poll request in the first subband based on the allocated set of subbands during a poll-based slot (STA 102 to send a clear to transmit (CTX) frame 704 which polls transmitting STAs 104 to transmit buffered traffic or data, Para. 50, FIGS. 1, 7).  
.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
2-1-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477